This is a proceeding by rule upon the defendants, a commercial partnership, operating under the trade-name of Independent Oil Refining Company, for the recovery of taxes, *Page 42 
delinquency penalty, and attorney's fees amounting to $512.82, alleged to be due by defendant as a dealer in gasoline or motor fuel.
After a hearing upon the rule in the court below, the judge held that the commodity sought to be taxed was a low-grade distillate, not subject to the tax levied under Act No. 6 of the Extra Session of 1928, as amended by Act No. 8 of 1930; and for that reason he dismissed the suit, but upon the motion of the state and because the issue presented by the pleadings requires judicial interpretation of legislative acts, he granted the state an appeal to this court.
The appellee has filed here an exception to the jurisdiction of this court ratione materiæ, basing the exception upon the ground that the sum claimed by the state is less than the minimum jurisdiction of this court.
In this matter, whether or not the tax claimed is authorized by law is the issue. The payment of the tax is resisted upon the ground that the commodity sought to be taxed is not taxable. To determine whether or not it is taxable requires an interpretation of Act No. 6 of the Extra Session of 1928, as amended by Act No. 8 of 1930. Where the legality of the tax is an issue, this court has appellate jurisdiction regardless of the amount involved. Section 10, article 7 of the Constitution of 1921. The exception to the jurisdiction of the court ratione materiæ is not well founded, and the motion to dismiss the appeal, based on said exception, is overruled.
ST. PAUL, J., dissents. *Page 43